Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019, 03/26/2020, 11/09/2020, and 09/28/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 4, and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “a first opening formation surface in which the first opening is to be formed and a second opening formation surface in which the second opening is to be formed”.
It is not clear how terms “is to be formed” are limiting the claim and what is the difference between an opening that is to be formed and any opening, therefore, metes and bounds of the 
Claim 3 is rejected for similar and the same reason.
Claims 4, and 6-7 are rejected based on their dependencies to a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by INOUE et al. (JP 2009258950 A, prior art of record).

Regarding claim 1, INOUE in figures 1-4 discloses a refrigerant detection apparatus comprising: a sensor (e.g., Fig.3 45) configured to be able to detect refrigerant being filled in a refrigerant pipe (not labeled but refrigerant pipes between e.g., condenser 39 and heat exchangers 38 and  41, and e.g,¶0015- , a leak detection sensor for detecting the leaked refrigerant is installed in the machine room, and the leak detection sensor can detect the leaked refrigerant in the storage in the storage and the machine room) of an air conditioner (e.g.,¶0015-a cooling system using a flammable refrigerant for cooling the inside of the storage is provided in the machine room), and a casing (46,44) configured to house the sensor (45),

a first opening (better shown in Fig. 2-Conduit 44 is opened in a storage 23) configured to be able to connect to inside of a room, and a second opening (better shown in Fig. 2-another conduit 44 opens in another storage 23) configured to be able to connect to inside of a room different from the room being able to be connected to the first opening.
Regarding “a first opening configured to be able to connect to inside of a room, and a second opening configured to be able to connect to inside of a room” the examiner notes that this is functional language, inherently met by INOUE. See MPEP 2114 (“Apparatus and Article Claims - Functional Language”). Specifically, all the aforementioned limitations use “configured to” language such that are not required or positively recited by the claim. Therefore, “connect to inside of a room, and a second opening connect to inside of a room different from the room being able to be connected to the first opening” are not required by the claim. In contrast, the claim only requires that a first opening is capable of / configured to perform the claimed functions (e.g. capable of being “connected to a room”). In this case, the first opening of INOUE is capable of / configured to be connect to inside of a room, and a second opening of INOUE is capable of / configured to be connect to inside of a room different from the room being able to be connected to the first opening. Thus, INOUE meets the aforementioned claim limitations.
Regarding claim 5, INOUE teaches all the limitations of claim 1, as set forth above. INOUE further discloses wherein the casing (46/44) includes a sensor disposition portion (the space in which the sensor 45 is mounted may be interpreted as “the sensor disposition portion”) in which the sensor (45) is to be disposed, and the sensor disposition portion is able to be disposed in the room that is able to be connected to the first opening (the space in which the sensor 45 is mounted may be interpreted as “the sensor disposition portion”, further, this “sensor disposition portion” or “the entire casing itself” can be “is capable of being” placed/disposed in the room, therefore, meeting the claim limitations).

Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US-20200166470-A1, “Chen”).

Regarding claim 1, Chen in figures 1-2 discloses refrigerant detection apparatus comprising:
a sensor (30/54/52) configured to be able to detect refrigerant being filled in a refrigerant pipe (e.g.,15 ¶0036 an enclosed fluid flow path comprising the refrigerant connects the refrigerant flow path of the first heat exchanger with a second heat exchanger in thermal communication with an external heat source or heat sink) of an air conditioner(with outdoor unit 20 and indoor unit 35) , and a casing (50/56) configured to house the sensor (30/54/52),
the casing (56) having: a first opening (e.g.,58) configured to be able to connect to inside of a room (one of the rooms in building 37 via duct 44), and
a second opening (e.g.,59) configured to be able to connect to inside of a room different from the room (return duct 42 capable to connect to other room in building 37) being able to be connected to the first opening (58 and 59 are connected).

Claim 1 is also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20210108819 A1, “Chen2”).
Regarding claim 1, Chen in figures 1-4 discloses refrigerant detection apparatus comprising:
a sensor (30) configured to be able to detect refrigerant being filled in a refrigerant pipe (15) of an air conditioner(10) , and a casing (better shown as refrigerant detection assembly in fig.4 that is inside enclosure14) configured to house the sensor (30),
the casing (14) having: a first opening (e.g.,141) configured to be able to connect to inside of a room (conditioned air supply to any room), and a second opening (e.g.,142) configured to be 
Regarding “a first opening configured to be able to connect to inside of a room, and a second opening configured to be able to connect to inside of a room” the examiner notes that this is functional language, inherently met by Chen2. See MPEP 2114 (“Apparatus and Article Claims - Functional Language”). Specifically, all the aforementioned limitations use “configured to” language such that are not required or positively recited by the claim. Therefore, “connect to inside of a room, and a second opening connect to inside of a room different from the room being able to be connected to the first opening” are not required by the claim. In contrast, the claim only requires that a first opening is capable of / configured to perform the claimed functions (e.g. capable of being “connected to a room”). In this case, the first opening of Chen2 is capable of / configured to be connect to inside of a room, and a second opening of Chen2 is capable of / configured to be connect to inside of a room different from the room being able to be connected to the first opening. Thus, Chen2 meets the aforementioned claim limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over INOUE in view of Harju et al. (US-20150028209-A1,” Harju”).

Regarding claim 2, INOUE teaches all the limitations of claim 1, as set forth above. INOUE fails to further disclose wherein the casing includes a changeable portion configured to be able to change one or both of relative positions and relative directions of a first opening formation surface in which the first opening is to be formed and a second opening formation surface in which the second opening is to be formed.
Harju in figure 3 teaches wherein the casing (41) includes a changeable portion (hose 55) configured to be able to change one of relative positions and relative directions of a first opening formation surface (e.g., 58) in which the first opening is to be formed.

Regarding claim 6, INOUE in view of Harju teaches all the limitations of claim 2, as set forth above. INOUE further discloses the casing (44/46) includes a sensor disposition portion in which the sensor (45) is to be disposed, and the sensor disposition portion is able to be disposed in the room that is able to be connected to the first opening (the space in which the sensor 45 is mounted may be interpreted as “the sensor disposition portion”, further, this “sensor disposition portion” or “the entire casing itself” can be “is capable of being” placed/disposed in the room that is able to be connected to the first opening, therefore, meeting the claim limitations).
Claim Rejections - 35 USC § 102 / 103
Claims 3-4 and 7 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over INOUE.

Regarding claim 3, INOUE teaches all the limitations of claim 1, as set forth above. INOUE does not explicitly disclose wherein a first opening formation surface in which the first opening is to be formed and a second opening formation surface in which the second opening is to be formed are directed downward, however, the user may move the flexible hoses/ducting to point in any direction and the limitations depend on the orientation of the device and the device would not function any differently if it were, for example, turned upside down or placed in any particular orientation (at if someone turns it upside down at any point while installing it, shipping it, handling it, etc.) , therefore, it’s rendered obvious by INOUE wherein a first opening formation 
Regarding claim 4, INOUE teaches or renders obvious all the limitations of claim 3, as set forth above. INOUE further discloses wherein the casing (44/46) includes a sensor disposition portion(the space in which the sensor 45 is mounted may be interpreted as “the sensor disposition portion”) in which the sensor (45) is to be disposed, and the sensor disposition portion is disposed above the first opening formation surface and the second opening formation surface (the space in which the sensor 45 is mounted may be interpreted as “the sensor disposition portion”, further, this “sensor disposition portion” or “the entire casing itself” can be “is capable of being” placed/disposed in the room, above the first opening formation surface and the second opening formation surface, therefore, meeting the claim limitations).
Regarding claim 7, INOUE teaches or renders obvious all the limitations of claim 3, as set forth above. INOUE further disclose wherein the casing (44/46) includes a sensor disposition portion in which the sensor (45) is to be disposed, and the sensor disposition portion is able to be disposed in the room that is able to be connected to the first opening (the space in which the sensor 45 is mounted may be interpreted as “the sensor disposition portion”, further, this “sensor disposition portion” or “the entire casing itself” can be “is capable of being” placed/disposed in the room, that is able to be connected to the first opening, therefore, meeting the claim limitations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856